                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 BRANDON LEE WOLCOTT,                               1:14-cv-00936-DAD-JLT (PC)
               Plaintiff,
                                                    AMENDED ORDER & WRIT OF HABEAS
 v.                                                 CORPUS AD TESTIFICANDUM TO
                                                    TRANSPORT BRANDON LEE WOLCOTT,
 REYNOSO,                                           CDCR # P-75578, PLAINTIFF
                          Defendant.
                                                    DATE: April 24, 2019
                                                    TIME: 11:00 a.m.

        Brandon Lee Wolcott, CDCR # P-75578, is the plaintiff in proceedings in this case on
April 24, 2019, and is confined at Avenal State Prison (“ASP”), in the custody of the Warden. In
order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before Magistrate Judge
Stanley A. Boone, at the U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in
Courtroom #9 on April 24, 2019, at 11:00 a.m.

                            ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above to testify in United States
         District Court at the time and place above, and from day to day until completion of court
         proceedings or as ordered by the court; and thereafter to return the inmate to the above
         institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of Avenal State Prison (“ASP”)

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the above
institution. This inmate’s legal property, relevant to the above entitled case, shall
accompany the inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

      Dated:    April 12, 2019                              /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
